i AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   I JUL 1 2 2019 I
                                                                                                            ~     CLER~. li.5, 015TRiCT COu"li
                                                                                                            :>OUTHERN DISTRICT OF C;..L:fCR~/A
                UNITED STATES OF AMERICA                               JUDGMENT IN A CRIM                                              DE?c>Y

                                   V.                                  (For Offenses Committed On or After November I, 1987)

            PERLA RUBY LOPEZ-DIAZ DE SANDI                                Case Number:         19CR1623-DMS

                                                                       Craig Leff CJA
                                                                       Defendant's Attorney
  USM Number                       84745298

  •-
  THE DEFENDANT:
  cgJ pleaded guilty to count(s)         1 of the Information

  D · was found guilty on count(s)
      after a plea of not ~uiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Connt
  Title & Section                       Natnre of Offense                                                                   Nnmber{s)
  18 USC 1546                           FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                          1
                                        ENTRY DOCUMENTS




      The defendant is sentenced as provided in pages 2 through                   2           of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D     The defendant has been found not guilty on count( s)

   D     Count(s)                                                 is          dismissed on the motion of the United States.

         Assessment : $100.00 ordered waived.


   D     JVTA Assessment*:
         *Justic_e for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   lg]   No fine                 •      Forfeiture pursuant to order filed                                             , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.

                                                                        Jujy ]2 20]9
                                                                        Date of Imposition of Senten~


                                                                                      c~J.kh~
                                                                        HON. Dana M. Saliraw
                                                                        UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                PERLA RUBY LOPEZ-DIAZ DE SANDI                                           Judgment - Page 2 of 2
CASE NUMBER:              ! 9CRI 623-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
            ---------                  A.M.                    on
                                                                    ------------------
       • as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on
                                 ------------- to
  at
       ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR1623-DMS
